at first thought he could not be punished; but at length, seeing the authorities in H. H. P. C., Book 1, 559, 560, and Book 2, 302, where it is said two or three several charges may be contained in an indictment of burglary, and if he be found not guilty of the other charges, he may be punished as if he were only indicted for them, he gave judgment that the prisoner should be branded in the hand; which was accordingly done in presence of the Court.
See S. v. Allen, 11 N.C. 356, in which the principle of this decision is again recognized; also S. v. Twitty, post, 102.
Cited: S. v. Fleming, 107 N.C. 909; S. v. Spear, 164 N.C. 457. *Page 30 
(13)